Citation Nr: 0937360	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to October 
1981.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.  The issues have been 
recharacterized as they appear on the cover page of the 
instant decision.

In a January 2005 rating decision, the RO denied entitlement 
to service connection for posttraumatic stress disorder.  
While the Veteran perfected her appeal as to the denial, 
service connection was subsequently awarded for anxiety 
disorder, not otherwise specified.  See February 2006 rating 
decision.   As such, the matter is no longer in appellate 
status.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
("The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.")  

Finally, the Board notes that the Veteran appealed a July 
2004 rating decision, which denied entitlement to service 
connection for bilateral shoulder, wrist, knee, and foot 
conditions, as well as a back condition and gynecological 
disorder.  A statement of the case was issued in February 
2005; however, the Veteran failed to perfect her appeal.  
38 C.F.R. § 20.302(b).  Thus, the Board does not have 
jurisdiction over these matters.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Hypertension was not incurred during the Veteran's period 
of active military service nor did it manifest within the 
year following separation from said service.

3.  A respiratory disorder, to include asthma, was not 
incurred during the Veteran's period of active military 
service.

4.  There is no competent evidence of record to show that the 
Veteran has a currently diagnosed stomach disorder.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for the establishment of service connection 
for a respiratory disorder, to include asthma, have not been 
met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for a stomach disorder have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in March 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate her claims.  Notice pursuant to the Dingess 
decision was sent in March 2006 and November 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private treatment records, and lay statements.  The Veteran 
has not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that she is entitled to service 
connection for hypertension, a respiratory disorder, and a 
stomach disorder.  Specifically, she asserts that she was 
told to monitor her weight to control blood pressure and that 
she was on the border of having to take hypertension 
medication in service.  She contends that she had breathing 
difficulties which began while she was pregnant and continued 
to the present day.  She has not set forth any specific 
incident as to service incurrence for stomach problems.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a appellant served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for hypertension, a respiratory disorder, or a 
stomach disorder.  

In this regard, service treatment records are wholly devoid 
of complaints, diagnoses, or treatment for any of the three 
claimed conditions.  An April 1981 entry does note the 
Veteran was counselled on a 2,200 calorie diet for pregnancy, 
but there was no indication that she was so advised because 
of increasing blood pressure.  In fact, it appears this was 
regular pre-natal care/advice made shortly after she was 
found to be pregnant in March 1981.  The October 1981 
separation examination was similarly negative for any of the 
claimed disorders.

At this juncture, the Board would note that the Veteran had a 
period of Reserve service.  However, records from that period 
are also devoid of any sign of treatment for hypertension or 
disorder of the stomach or respiratory system.  While the RO 
made reference to the Veteran having had bronchitis during 
her Reserve service, it appears hat this was stated in error 
as those records pertained to the Veteran's son and not to 
her. 

Post-service, despite notations from the Roseboro Medical 
Clinic that the Veteran was diagnosed with hypertension in 
the 1980's, the first objective diagnosis of hypertension is 
found in February 2002.  This is 21 years after the Veteran's 
separation from active military service and thus, clearly 
outside the one-year presumptive period for hypertension.  
38 C.F.R. §§  3.307, 3.309.  The first objective evidence of 
asthma is also in 2002.  

Looking at documented diagnoses in the claims file, there is 
a 21-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1981 and the earliest 
objective findings of hypertension or asthma in 2002.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board may consider the absence of evidence when 
engaging in a fact-finding role.  See Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claims 
because it tends to disprove that hypertension and asthma was 
the result of military service 21 years earlier.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

As the Veteran's hypertension and asthma were not shown 
during service or for years thereafter, service connection 
can only be granted if there is some competent evidence 
linking the current disabilities to service.  Here, there is 
no such competent evidence that establishes such relationship 
to either an incident of service or the Veteran's pregnancy.  
The Board considered, but decided against, remanding these 
matters for a medical opinion.  An opinion is not necessary 
in order to decide the claims in this case because the record 
does not contain any evidence that the Veteran suffered from 
hypertension or a respiratory disorder in service or that the 
claimed hypertension and asthma may be associated with such.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y 
of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003).  

Aside from complaints of dyspepsia in June 2003, there is no 
current diagnosis of a stomach disorder.  A June 2003 upper 
gastrointestinal study was negative.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claim for a 
stomach disorder.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board is cognizant that the Veteran maintains that she 
has had hypertension, as well as respiratory and stomach 
disorders since service, and that the Veteran is competent to 
report her symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  That being said, the Board must also remember 
that only those medically trained are competent to diagnose a 
condition and identify likely etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Though the 
Veteran contends that she has hypertension and disorders of 
the stomach and the respiratory system that are related to 
her military service (specifically her pregnancy), there is 
simply no medical evidence on file supporting the Veteran's 
assertion, and her statements do not constitute competent 
evidence of a diagnosis or a medical nexus opinion.  Id.  

	(CONTINUED ON NEXT PAGE)



In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for a respiratory disorder, 
to include asthma, is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a stomach disorder is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


